DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2022-02-28 (herein referred to as the Reply) where claim(s) 1-3, 5-6, 9-16, 18-20 are pending for consideration.

Claim Objections
Claim(s) 1, 14, 18
repetition number in the phrase: 

“obtaining consecutive duplicate data and repetition number in data information to be transmitted;”

There are/is no antecedent basis for the limitation(s). Proper introduction to the limitation is required (e.g., replacing the with a or an).
Claim(s) 1, 14, 18
data signal in the phrase: 

“obtaining repetition number of the duplicate data according to data signal between the preset identifier and the preset end-repetition identifier after receiving a signal to ensure validity of data information transmission; and”

There are/is no antecedent basis for the limitation(s). Proper introduction to the limitation is required (e.g., replacing the with a or an).


35 USC §112(a) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(a):

Claim(s)  is/are rejected under 35 U.S.C. 112(a)
Claim(s) 14, 18 and 15-16, 19-20
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
The claim(s) recite a processor for executing a data transmission program to execute the following:
obtaining consecutive duplicate data and repetition number in data information to be transmitted;
generating substitute data according to duplicate data, the repetition number and a preset identifier;
replacing the consecutive duplicate data with the substitute data, to update the data information;
appending a preset end-repetition identifier after the substitute data, and 
obtaining repetition number of the duplicate data according to data signal between the preset identifier and the preset end-repetition identifier after receiving a signal to ensure validity of data information transmission; and
transmitting the updated data information.

Claim 14 and 18 are effectively performed by a particular device (i.e., a single actor) since the operations are executed with a single processor/program. The operations in steps a, b, c, d and f are all actions associated with the transmitting device, however newly amended step e is an operation associated with a receiving device since step e is effectively a decoding step when the updated data is intermediate data as supported by para 0068 of the Specification:
[0068]…As such, the signal receiving terminal could obtain the repetition number according to the data signal between the preset identifier and the end-repetition identifier, so as to ensure the validity of the data information transmission.

steps a-f). In other words, claims 14 and 18 are claimed from the perspective of the transmitting device and Reply’s amendments incorrectly added an operation that is performed by the receiving device.
Claim 1 on the other hand is a method claim which does not require a single actor performing the operations. Accordingly claim 1 is adequately supported by the Specification in at least para. 0068 as the Examiner interpreted step e being performed at the receiving terminal when it decodes received information.
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.


35 USC §112(b) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(b) for not particularly pointing out and distinctly claiming the subject matter of the invention.
Claim(s) 1, 14, 18 and 2-3, 5-6, 9-13, 15-16, 19-20
With regards to the element(s)
repetition number in the paragraph: 
obtaining repetition number of the duplicate data according to data signal between the preset identifier and the preset end-repetition identifier after receiving a signal to ensure validity of data information transmission; and


obtaining consecutive duplicate data and repetition number in data information to be
transmitted;
generating substitute data according to duplicate data, the repetition number and a
preset identifier;

Consequently, when this subsequent citations of repetition number is used, it is unclear if said subsequent citations are referring to a previous introduced element or is attempting to introduce a new, distinct element.  Particularly since (i) the repetition in the first obtaining is not particular introduced properly (i.e., “a repetition number” is needed; see current objection herein) and is written grammatically incorrect and (ii) the generating steps previously sets a precedent of referring to (presumably) the first repetition number as “the repetition number” where “the” is enables distinct reference to the previous repetition number.  The newly amended “obtaining repetition number of the duplicate data…” fails to preface the term repetition number with “a” or “the” and therefore its confusing whether it is unclear which particular instance of repetition number is referring to the very first repetition number of attempting to introduce (incorrectly) a new repetition number.
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.


Claim(s) 5, 6, 11, 16
With regards to the element(s)
	the repetition number
In view of above issues regarding proper introductions to repetition number as discussed in the independent claims, these dependent claims recite instances of “the repetition 
obtaining consecutive duplicate data and repetition number in data information to be transmitted;
obtaining repetition number of the duplicate data according to data signal between the preset identifier and the preset end-repetition identifier after receiving a signal to ensure validity of data information transmission; and

Claim(s) 1, 14, 18 and 2-3, 5-6, 9-13, 15-16, 19-20
With regards to the element(s)
data information in the paragraph: 
obtaining repetition number of the duplicate data according to data signal between the preset identifier and the preset end-repetition identifier after receiving a signal to ensure validity of data information transmission; and

The claims recite at least two citations that are named similarly to data information transmission:
obtaining consecutive duplicate data and repetition number in data information to be
transmitted;
transmitting the updated data information.
Consequently, it is unclear if data information transmission is referring to one of the two-instances of transmitted data information identified above or is another, new data information transmission
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.

35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Berlin_125 (US5701125) in view of Sauerwald_968 (US20050043968)
Claim(s) 1
Berlin_125 teaches
obtaining 
consecutive duplicate data and duplicate value such as ‘EEEEE’ <FIGs. 2, 3; col 4, Ln 64 to col 6, Ln 5>
repetition number ‘EEEEE’ is repeated 5x corresponding to 5 bytes (run-length of 5 of run byte “E”) <FIGs. 2, 3; col 4, Ln 64 to col 6, Ln 5>
in data information to be transmitted; 
	generating substitute data according to 
duplicate data, run byte <FIGs. 2, 3; col 4, Ln 64 to col 6, Ln 5>
the repetition number and run length <FIGs. 2, 3; col 4, Ln 64 to col 6, Ln
a preset identifier; offset <FIGs. 2, 3; col 4, Ln 64 to col 6, Ln 5>
replacing the consecutive duplicate data with the substitute data, to update the data information; Encoding of ‘EEEEE’ compresses generates the data into a compact form including the run byte, run length and offset <FIGs. 2, 3; col 4, Ln 64 to col 6, Ln 5>

As discussed above Berlin_125 teaches
data that is substitute data
information that is a repetition number of the duplicate data according to data signal
Berlin_125 does not explicitly teach
	appending a preset end-repetition identifier after data, and obtaining information between the preset identifier and the preset end-repetition identifier after receiving a signal to ensure validity of data information transmission; and
However in a similar endeavor, Sauerwald_968 teaches
	appending a preset end-repetition identifier after the substitute data, and obtaining repetition number of the duplicate data according to data signal between the preset identifier and the preset end-repetition identifier after receiving a signal to ensure validity of data information transmission; The delimiters, otherwise called identifiers or field labels, separate (i.e., distinguish or identify) information fields. Encoder of the information use delimiters to distinguish pieces of data. Decoders of information distinguished the pieces of data by way of the delimiters. For example, using the data stream "AAAIBBBICCC0DDDl<x0D>EEEIFFF0GGG<x0D>," data 'FFF' is between a first delimiter "|" and second delimiter "0" allowing the system to properly decode 'FFF' from other distinct information such as neighboring data 'EEE' and 'GGG' <FIG(s). 3; para. 0045-0053>.
	That is, Berlin_125 teaches discloses the particular type of data being encoded (repetition number) between identifiers, which effectively function as delimiters while Sauerwald_968 teaches the use of delimiters to encode information (i.e., appending the front and end of information with delimiters) is a well-known principle in the arts. See Examiner’s Notes for further details. 
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Berlin_125 with the 
Claim(s) 2
Berlin_125 does not explicitly teach
wherein a logic level of the preset identifier is between a first level and a second level, and the first level is higher than the second level.
However in a similar endeavor, Sauerwald_968 teaches
wherein a logic level of the preset identifier is between a first level and a second level, and the first level is higher than the second level. Disclosed is the use of a second level delimiters, which functions and act, as the claimed present identifier. A second level can be considered between the first level delimiters and third level delimiters <FIG(s). 3; para. 0047-0048>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Berlin_125 with the embodiment(s) disclosed by Sauerwald_968. One of ordinary skill in the art would have been motivated to make this modification in order to provide a system that distinguishes distinct piece of data in a data stream such that a decoder of the data stream can decode the information in the data stream without confusion. See para. 0049.
Claim(s) 3
Berlin_125 does not explicitly teach
wherein a logic level of the preset identifier is an average value of a first level and a second level, and the first level is higher than the second level.
However in a similar endeavor, Sauerwald_968 teaches

Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Berlin_125 with the embodiment(s) disclosed by Sauerwald_968. One of ordinary skill in the art would have been motivated to make this modification in order to provide a system that distinguishes distinct piece of data in a data stream such that a decoder of the data stream can decode the information in the data stream without confusion. See para. 0049.
Claim(s) 5
Berlin_125 teaches
wherein the operation of generating substitute data according to the duplicate data, the repetition number and the preset identifier comprises: 
	forming the substitute data by the duplicate data, the preset identifier and the repetition number sequentially; “EEEEE” in FIG. 2 is replaced with data structure = 66+68 which includes an original instance of the data 68 (run-byte), a run length 78 and offset 76. 76, 78, and 68 are in the replaced data structure sequentially <FIGs. 2, 3; col 4, Ln 64 to col 6, Ln 5>
Claim(s) 6
Berlin_125 teaches
wherein the operation of replacing the consecutive duplicate data, according to the duplicate data, the repetition number and a preset identifier, to update the data information comprises: 
	generating substitute data according to the repetition number and the preset identifier; and “EEEEE” in FIG. 2 is replaced with data structure = 66+68 which includes an 
	retaining the duplicate data that appears first in the data information, and replacing the other duplicate data with the substitute data, to update the data information. The 5th “E” in “EEEEE” in FIG. 2 can be considered the original “duplicate data” while the first four “E” in “EEEEE” are considered “other duplicate data. Accordingly, “EEEEE” is converted into 76+78+68 (see FIG. 3) where 68 = “E” and is considered the 5th “E” retained from the original “duplicate data.” The first four “EEEE” were replaced with 76+78 <FIGs. 2, 3; col 4, Ln 64 to col 6, Ln 5>
Claim(s) 9
Berlin_125 does not explicitly teach
wherein the preset end-repetition identifier comprises a plurality of the preset identifiers.
However in a similar endeavor, Sauerwald_968 teaches
	wherein the preset end-repetition identifier comprises a plurality of the preset identifiers. The delimiters can be combination of symbols. For example, <x0D> can be considered a combination of < + x + 0 + D + >, which each individual components can be considered a present identifier. <FIG(s). 3; para. 0045-0053>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Berlin_125 with the embodiment(s) disclosed by Sauerwald_968. One of ordinary skill in the art would have been motivated to make this modification in order to provide a system that distinguishes distinct piece of data in a data stream such that a decoder of the data stream can decode the information in the data stream without confusion. See para. 0049.
Claim(s) 10
Berlin_125 does not explicitly teach
wherein the preset end-repetition identifier is different from the preset identifier, and 

However in a similar endeavor, Sauerwald_968 teaches
a level of the preset end-repetition identifier is different from the level of the preset identifier. For example using the data stream "AAAIBBBICCC0DDDl<x0D>EEEIFFF0GGG<x0D>," data 'FFF' is between a first delimiter "|" which is a second level delimiters and a different, second delimiter "0" which is a third level  <FIG(s). 3; para. 0045-0053>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Berlin_125 with the embodiment(s) disclosed by Sauerwald_968. One of ordinary skill in the art would have been motivated to make this modification in order to provide a system that distinguishes distinct piece of data in a data stream such that a decoder of the data stream can decode the information in the data stream without confusion. See para. 0049.
Claim(s) 11
Berlin_125 teaches
wherein before the operation of obtaining consecutive duplicate data and repetition number in data information, the data transmission method further comprises: 
	determining whether the data information comprises the consecutive duplicate data; and in response to determining that the data information comprises the consecutive duplicate data, performing the operation of obtaining consecutive duplicate data and repetition number in data information. Prior to compressing, the device evaluates the input data for duplicate data and performed compression depending upon the detected run-length in the input data <FIGs. 1, 2; col. 2, ln 34 to 63>
Claim(s) 13
Berlin_125 teaches

	detecting a current state of a terminal; and in response to detecting that the terminal is in a data transmission state, performing the operation of obtaining consecutive duplicate data and repetition number in data information to be transmitted. Prior to compressing, the device implicitly determining that it needs to write an input data stream to an output buffer (this can be considered a transmission state). Upon determining that data is to be transferred to the output buffer, the device implemented the disclosed compression method <FIGs. 1, 2; col. 2, ln 34 to 63>




Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Berlin_125 (US5701125) in view of Sauerwald_968 (US20050043968), and further view of Kato_022 (US20050074022)
Claim(s) 12
As discussed above in the base claims, Berlin_125 teaches performing operations on data including obtaining consecutive duplicate data and repetition number in data information to be transmitted.
Berlin_125 does not explicitly teach
	determining whether a data transmitting instruction is received; and in response to determining that a data transmitting instruction is received, performing operations on data
However in a similar endeavor, Kato_022 teaches

Upon receiving instruction to transmit data, apparatus proceeds with processing operations on the data.  <para. 0181-0182>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Berlin_125 and Sauerwald_968 with the embodiment(s) disclosed by Kato_022. One of ordinary skill in the art would have been motivated to make this modification in order to transmit data more efficiently within a limited bandwidth. See para. 0001, 0024-0025.


Relevant Cited References
Pang - US20150326695 teaches appending identification information to compressed data.
Wang - US20170078916 teaches appending identification information to compressed data.

Examiner’s Notes
Claim 1
Due to the breadth of USC112(b) issues introduced by the amendments it is difficult to ascertain the scope of the claimed invention. However, to expedite the prosecution the Examiner searched and applied art in the context of the embodiments discussed for FIGs. 5 and 6 where effectively there is only one repetition number and one data information that is transmitted and the data signal is the signal carrying the repetition number. 
preset identifier and preset end-repetition identifier so that effectively a receiving/decoding device is able to distinguish the repetition number in the compressed information from other received signals, particularly in the case where the compressed information is intermediate with respect to other, distinct data. The function of the preset identifier and present end-repetition, which are appended to the front and tail ends of the repetition number, are effectively delimiters. Use of delimiters have been well known in the art ranging as old as telegrams using start and ending delimiters and as recent as computer coding (e.g., HTML tags). Accordingly, the Examiner’s general sentiment is that claimed invention is simply a combination of two well-known principles which are obvious to combine: the compression of data via use of a repetition number (as exemplified in Berlin_125) and use of a front and end delimiters in order to distinguish the information from other data next to the information (as exemplified in Sauerwald_968).
Claims 14 ,18
No prior art is applied to independent claims 14 and 18 trees because as noted in the USC112(a) written description rejections herein, the claims require a single device that performs the generating, replacing, and transmitting step of a transmitting terminal and operations of effectively performed by the receiving/decoding terminal with respect to the very same information it generated/replaced/transmitting. The Examiner found no art for this, as expected since a single device that replaces consecutive duplicate data with the substitute data, and then decodes (obtains again) the encoded repetition number between the very same identifiers the device used in the substitute data would be nonsensical and/or impractical. 

Response to Arguments
The Reply’s arguments with respect to the other matters have been considered but are moot because the arguments do not apply to the rejection(s), which was necessitated by the Applicant’s amendments, being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDRE TACDIRAN/
Examiner, Art Unit 2415